Case 1:16-cv-09517-LAK-KHP Document 136-15 Filed 10/23/18 Page 1 of 6




                   Exhibit O
Case 1:16-cv-09517-LAK-KHP Document 136-15 Filed 10/23/18 Page 2 of 6




                                                   EB-00001059
Case 1:16-cv-09517-LAK-KHP Document 136-15 Filed 10/23/18 Page 3 of 6




                                                   EB-00001060
Case 1:16-cv-09517-LAK-KHP Document 136-15 Filed 10/23/18 Page 4 of 6




                                                   EB-00001061
Case 1:16-cv-09517-LAK-KHP Document 136-15 Filed 10/23/18 Page 5 of 6




                                                   EB-00001062
Case 1:16-cv-09517-LAK-KHP Document 136-15 Filed 10/23/18 Page 6 of 6




                                                   EB-00001063
